Luke, J.
The defendant was convicted of the offense of burglary. His conviction was dependent wholly and entirely upon circumstantial evidence. One other defendant confessed to the burglary, but testified upon the trial of this defendant that while he had a partner in the commission of the offense, the defendant on trial was not the partner. From a careful examination of the evidence in this case, we are of the opinion that, while a strong suspicion is raised, the evidence is not sufficient to exclude every reasonable hypothesis other than that of the guilt of the defendant. It was error to overrule the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.